Exhibit 10.7 EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT BIO- TECHNE CORPORATION 2 THIS AGREEMENT, made effective as of this [● ], by and between Bio-Techne Corporation, a Minnesota corporation (the "Company"), and [● ] ("Participant"). W I T N E S S E T H: WHEREAS, Participant on the date hereof is a key employee or officer of the Company or one of its Subsidiaries; and WHEREAS, the Company wishes to grant a nonqualified stock option to Participant to purchase shares of the Company's Common Stock pursuant to the Company's 2010 Equity Incentive Plan (the "Plan"); and WHEREAS, the Administrator of the Plan has authorized the grant of a nonqualified stock option to Participant and has determined that, as of the effective date of this Agreement, the fair market value of the Company's Common Stock is $[● ] per share; NOW, THEREFORE, the parties to this Agreement hereby agree as follows: 1.
